DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 12/09/2021. 
Claim 1 has been amended. 
Claims 1-20 and 22-27 are pending and have been examined. 
Claim 21 has been canceled.
Claims 25-27 have been added. 
Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Response, filed 12/09/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, 11-12, and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG Pub. No. 20180364700; hereinafter "Liu") in view of Konrardy et al. (U.S. Patent No. 9,940,834; hereinafter "Konrardy") further in view of Khuc et al. (U.S. Patent No. 6,819,759; hereinafter "Khuc").
As per claim 1, Liu teaches:
A method of assigning customer service requests for a fleet of autonomous vehicles providing trip services, the method comprising:
Liu teaches a system and method for connecting vehicles to service personnel upon receipt of a service request. (Liu: abstract, paragraphs [0081-85], Fig. 4A)
receiving, by one or more server computing devices, from a computing device of a vehicle of the fleet of autonomous vehicles, a state message indicative of whether the vehicle is currently providing transportation services;
 Liu teaches the receipt of a service request in the form of a teleoperation event at a server 400. (Liu: paragraph [0090, 92], Fig. 4A) Liu further teaches that the state message received may be initiated by an occupant of the vehicle or upon detection of an unexpected occupant, and therefore teaches that the message may be indicative of whether the vehicle is currently providing transportation services. (Liu: paragraph [0094-95])
 With respect to the following limitation:
determining, by the one or more server computing devices, whether to generate a request for customer service for the vehicle based on the received state message,;
 Liu teaches the receipt of a service request in the form of a teleoperation event at a server 400. (Liu: paragraph [0090, 92], Fig. 4A) Liu further teaches that the state message received may be initiated by an occupant of the vehicle or upon detection of an unexpected occupant, and therefore teaches that the message may be indicative of whether the vehicle is currently providing transportation services. (Liu: paragraph [0094-95]) Liu, however, does not appear to teach that the server first determines whether a service request should be sent prior to sending the service request.
Konrardy, however, teaches that, after receiving status information from a vehicle, a server may make a determination as to whether assistance is needed prior to initiating an action for assisting the vehicle. (Konrardy: col. 27 line 5 to col. 28 line 56) Konrardy teaches combining the above elements with the teachings of Liu for the benefit of improving the effectiveness of the autonomous operation features of a vehicle and improving the functioning of computer functionality. (Konrardy: col. 18 lines 28-39, col. 56 lines 19-31) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Konrardy with the teachings of Liu to achieve the aforementioned benefits.  
With respect to the following limitation:
based on a result of the determining, automatically generating, by the one or more server computing devices, the request for customer service, wherein information in the request includes: a request identifier, a timestamp, a type of the request, any requirements for the request, and a vehicle identifier for the vehicle; 
 Liu teaches the generation and sending of a teleoperation request which may comprise relevant information about the failure or condition and the required actions corresponding to the request (a type of request and requirements for the request). (Lie: paragraphs [00086, 107-113, 117-118, 132-133, 144])
To the extent that Liu does not explicitly teach that the service request comprises a vehicle identifier, a timestamp, and a request identifier, Khuc teaches this element. Khuc teaches that a call center request may comprise a vehicle identification number, one or more request identifiers, and a time and date of the request. (Khuc: col. 3 lines 2-28) Khuc teaches combining the above elements with the teachings of Liu in view of Konrardy for the benefits of providing the ability to target specific call center customers and providing a new platform of service information for the call in the queue. (Khuc: col. 2 lines 8-10) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khuc with the teachings of Liu in view of Konrardy to achieve the aforementioned benefits.
Liu in view of Konrardy further in view of Khuc further teaches:
determining, by the one or more server computing devices, a priority level of the request based on the received state message;
Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0145-147])
inserting, by the one or more server computing devices, the request into a queue based on the priority level;
Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0145-147])
assigning, by the one or more server computing devices, the request to a customer service representative based on a place of the request in the queue;
Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0145-147])
and facilitating, by the one or more server computing devices, a networked connection between a computing device of the assigned customer service representative and the computing device of the vehicle of the fleet of autonomous vehicles so that the assigned customer service representative can communicate with at least one of the vehicle or a passenger of the vehicle.     
 Liu further teaches that the server may facilitate a networked connection between the computing device of the representative and the vehicle computing device so that a communication may take place between the teleoperator and the vehicle or passengers thereof. (Liu: paragraphs [0086-88, 90, 107-114, 132-135])
As per claim 4,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
generating a request for customer service for the vehicle based on a set of heuristics including whether the vehicle appears to be stuck.  
 Liu further teaches the generation of a service request based on a determination that the vehicle is on fire, has broken down, or has a flat tire. (Liu: paragraphs [0093, 102, 146])
As per claim 7,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
the state message includes an indication that a passenger of the vehicle is requesting customer service, and wherein determining the priority level is further based on the indication.  
 Liu teaches the receipt of a service request in the form of a teleoperation event at a server 400. (Liu: paragraph [0090, 92], Fig. 4A) Liu further teaches that the state message received may be initiated by an occupant of the vehicle or upon detection of an unexpected occupant, and therefore teaches that the message may be indicative of whether the vehicle is currently providing transportation services. (Liu: paragraph [0094-95]) Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0145-147])
As per claim 9,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the state message is a status message identifying a current status of the vehicle, and wherein determining the priority level is further based on the current status of the vehicle.  
 Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0093, 106, 145-147])
As per claim 11,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of a passenger.  
 Liu further teaches the generation of a service request based on a determination that the vehicle is on fire, has broken down, or has a flat tire. (Liu: paragraphs [0093, 102, 146])  Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the 
As per claim 12,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the priority level is further based on a set of heuristics including whether the request is related to safety of the vehicle.  
 Liu further teaches the generation of a service request based on a determination that the vehicle is on fire, has broken down, or has a flat tire. (Liu: paragraphs [0093, 102, 146])  Liu further teaches that priority of the request may be determined based on the contents of the state message generated, the request may be placed into a queue, and the request may then be assigned to a representative based on its position in the queue. (Liu: paragraphs [0093, 106, 145-147])
As per claim 25,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
sending, by the one or more server computing devices, instructions to cause the vehicle to pull over or change a route the vehicle is following.  
 Liu further teaches that the system may send instructions to pull over or change the route of the AV. (Liu: paragraphs [087, 109, 124, 135])
As per claim 26,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the state message is further indicative of: location and orientation of the vehicle, and whether the vehicle is experiencing any errors or problems.  
 Liu further teaches that the connection event may comprise a malfunction of a particular system of the vehicle. (Liu: paragraph [0093])  Liu further teaches that the location and trajectory of the vehicle may be received in the state message. (Liu: paragraphs [0086-87]) See also Konrardy col. 26 line 20 to col. 27 line 30 indicating detecting events for which communications are needed based on location data. The motivation to combine Konrardy persists.
As per claim 27,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the state message is further indicative of in which lane the vehicle is currently traveling.   
 Liu further teaches that the state message may be indicative of a lane shift (an indication that the vehicle was traveling in one lane but is now traveling in another). (Liu:  paragraphs [0103])
Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Pederson et al. (U.S. PG Pub. No. 20200193549; hereinafter "Pederson"). 
As per claim 2,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has been completed.  
 Pederson, however, teaches that a request for customer service may be generated based on a determination that a trip has been completed or has ended. (Pederson: paragraphs [0081, 86, 127]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Pederson. Adding the generation of a service request upon completion or ending of a trip does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Pederson with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 3,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
generating a request for customer service for the vehicle based on a set of heuristics including whether a trip has ended.  
 Pederson, however, teaches that a request for customer service may be generated based on a determination that a trip has been completed or has ended. (Pederson: paragraphs [0081, 86, 127]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Pederson. Adding the generation of a service request upon completion or ending of a trip does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Pederson with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 10,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein determining the priority level is further based on a set of heuristics including whether the vehicle is occupied.  
 Pederson, however, teaches that the priority level for a service call may be determined based on state data, wherein state data may comprise image data comprising images of an occupant inside a vehicle. (Pederson: paragraphs [00078-79, 90, 141-142]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Pederson. Determining priority data based on state data which may comprise occupancy status does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Pederson with the teachings of Liu in view of Konrardy in view of Khuc since .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Losh et al. (U.S. PG Pub. No. 20180364708; hereinafter "Losh").
As per claim 5,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
generating a request for customer service for the vehicle based on a lack of messages from the vehicle for a predetermined period of time after the state message is received.   
Konrardy further teaches that a verification attempt in the form of a phone call may be made once an error message has been received, and, if no response to the phone call placed is received, an emergency call may be initiated. (Konrardy: col. 28 lines 23-37) The motivation to combine Konrardy persists. Liu in view of Konrardy further in view of Khuc, however, does not appear to teach that a predetermined threshold of time is used to trigger this emergency call.
Losh, however, teaches that an operator failing to respond within a predetermined amount of time may be used as a trigger to call for assistance. (Losh: paragraph [0073]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Losh. Adding the predetermined time trigger taught by Losh does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Losh with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Kentley et al. (U.S. PG Pub. No. 20170123421; hereinafter "Kentley").
As per claim 6,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein determining the priority level is further based on past history of a passenger of the vehicle.  
 Kentley, however, teaches that a request manager for assigning priority to requests may take into account a user's gold club status (a past history of the user). (Kentley: paragraph [0151]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Kentley. Adding the determination of the history of the passenger to the priority determination does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kentley with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 8,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 7, as outlined above, but does not appear to explicitly teach:
wherein determining the priority level is further based on a pre-determined level of service for the passenger.  
 Kentley, however, teaches that a request manager for assigning priority to requests may take into account a user's gold club status (a predetermined level of service for the passenger). (Kentley: paragraph [0151]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Kentley. Adding the determination of the history of the passenger to the priority determination does not affect the normal functioning of the elements of the claim which are taught by Liu in view of .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Lin et al. (U.S. PG Pub. No. 20060168383; hereinafter "Lin").
As per claim 13,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein inserting the request into the queue includes selecting the queue from a plurality of queues each having a different associated priority level.  
 Lin, however, teaches that service queues may be split into low priority and high priority queues, and service calls may be sorted between the two based on their determined priority levels, and wherein lower priority requests are not granted until higher priority level requests have been serviced. (Lin: paragraphs [0009, 20]) Lin teaches combining the above elements with the teachings of Liu in view of Konrardy in view of Khuc for the benefit of ensuring that more important requests are deal with first. (Lin: paragraph [0006]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lin with the teachings of Liu in view of Konrardy in view of Khuc to achieve the aforementioned benefits.
As per claim 14,  Liu in view of Konrardy further in view of Khuc further in view of Lin teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein selecting the queue includes identifying one of the plurality of queues having a priority level corresponding to the determined priority level.  
 Lin, however, teaches that service queues may be split into low priority and high priority queues, and service calls may be sorted between the two based on their determined priority levels, and wherein lower priority requests are not granted until higher priority level requests have been serviced. (Lin: paragraphs [0009, 20]) The motivation to combine Lin persists.  
As per claim 15,  Liu in view of Konrardy further in view of Khuc further in view of Lin teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein assigning the request is based on whether any other queues having a higher priority level than the determined priority level are empty.  
 Lin, however, teaches that service queues may be split into low priority and high priority queues, and service calls may be sorted between the two based on their determined priority levels, and wherein lower priority requests are not granted until higher priority level requests have been serviced. (Lin: paragraphs [0009, 20]) The motivation to combine Lin persists.
Claims 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Tumulty et al. (U.S. PG Pub. No. 20020143661; hereinafter "Tumulty").
As per claim 16,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein inserting the request includes inserting the request in the queue at a place that is no higher than any other request in the queue with a same priority level as the determined priority level.  
 Tumulty, however, teaches that requests may be prioritized based on a prioritization score, and those with the same score may be responded to first based on the order in which the request was received according to a timestamp. (Tumulty: paragraphs [0040]) Tumulty teaches combining the above elements with the teachings of Liu in view of Konrardy in view of Khuc for the benefit of maximizing revenue and reducing wait times. (Tumulty: paragraphs [0005, 8]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings 
As per claim 22,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein facilitating the networked connection includes initiating a voice over IP (VOIP) call between the computing device of the customer service representative and the computing device of the vehicle.  
 Tumulty, however, teaches a VOIP call between a representative and a customer. It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Tumulty. Adding the VOIP protocol does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Tumulty with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 23,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein facilitating the networked connection includes initiating a voice over IP (VOIP) call or a telephone call with a client computing device of a passenger of the vehicle.  
 Tumulty, however, teaches a VOIP call between a representative and a customer. It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Tumulty. Adding the VOIP protocol does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Tumulty 
As per claim 24,  Liu in view of Konrardy further in view of Khuc further in view of Tumulty teaches all of the limitations of claim 23, as outlined above, and further teaches:
wherein the networked connection is facilitated when there is a problem with a network connection or a particular system of the vehicle.  
 Liu further teaches that the connection event may comprise a malfunction of a particular system of the vehicle. (Liu: paragraph [0093])
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Cases et al. (U.S. PG Pub. No. 20100100412; hereinafter "Cases").
As per claim 17,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein assigning the request is further based on a characteristic of the customer service representative and a type of the request.  
 Cases, however, teaches that a problem ticket and skillset and knowledge database for personnel may be used to determine where a customer service request should be assigned. (Cases: paragraphs [0017-19], Fig. 2) Cases teaches combining the above elements with the teachings of Liu in view of Konrardy in view of Khuc for the benefit of efficient assignment of support personnel to maximize the value of each level of service an improve customer satisfaction (Cases: abstract, paragraph [0011]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cases with the teachings of Liu in view of Konrardy in view of Khuc to achieve the aforementioned benefits.
As per claim 18,  Liu in view of Konrardy further in view of Khuc further in view of Cases teaches all of the limitations of claim 17, as outlined above, and further teaches:
further comprising, tracking a status of the customer service representative and updating the status once the request is assigned to the customer service representative.  
 Cases further teaches that the system may receive a status of the customer service representative and update this status once they have been assigned a request. (Cases: paragraph [0018, 30-32] outlining representatives indicating whether they are able to solve the problem or not and the system making note of such). The motivation to combine Cases persists.
 Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Konrardy further in view of Khuc further in view of Brindley et al. (U.S. PG Pub. No. 20070208698; hereinafter "Brindley").
As per claim 19,  Liu in view of Konrardy further in view of Khuc teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising: receiving an indication that the customer service representative has closed the request;
 Brindley, however, teaches that an agent may alter a sub status field to indicate that a ticket has been resolved and the status may be updated to closed based on this indication. (Brindley:  paragraphs [0071-73]) It can be seen that each element is taught by either Liu in view of Konrardy in view of Khuc, or by Brindley. Adding the steps for closing tickets taught by Brindley does not affect the normal functioning of the elements of the claim which are taught by Liu in view of Konrardy in view of Khuc. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Tumulty with the teachings of Liu in view of Konrardy in view of Khuc since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Lie in view of Konrardy further in view of Khuc further in view of Brindley further teaches:
and removing the request from the queue based on the indication.  
 Brindley, however, teaches that an agent may alter a sub status field to indicate that a ticket has been resolved and the status may be updated to closed based on this indication. (Brindley:  paragraphs [0071-73]) The motivation to combine Brindley persists.
As per claim 20,  Liu in view of Konrardy further in view of Khuc further in view of Brindley teaches all of the limitations of claim 19, as outlined above, and further teaches:
wherein the indication further indicates that the customer service representative has closed a second request for customer service for the vehicle, wherein the second request was not assigned to the customer service representative, and the method further comprises removing the second request from the queue based on the indication.  
 Brindley further teaches that an agent console may contained assigned and unassigned tickets and the agent may be able to search for and group duplicate tickets (a second request not assigned to the agent), wherein the duplicate requests may be assigned once the agent closes the original ticket. (Brindley: paragraphs [0070-73, 77-80], Fig. 6) The motivation to combine Brindley persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628